Citation Nr: 1417953	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  12-30 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder. 



REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1972 to August 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014 correspondence the Veteran confirmed that he did not want a hearing before the Board, and requested that the case be considered based on the evidence of record.

The Veteran's claim of service connection for a psychiatric disability has been adjudicated as limited to the psychiatric entity of PTSD (in accordance with his contentions).  However, as a claim of service connection for a particular psychiatric diagnosis encompasses all psychiatric disabilities, however diagnosed, the issue has been recharacterized as stated on the previous page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board finds that further development of the record is required to satisfy VA's duty to assist the claimant/appellant.   

The Veteran alleges that he developed a psychiatric disorder after being in fear of his life due to his proximity to a sniper situation while attempting to return to base following post-basic training leave in January 1973.  As a preliminary matter, development is necessary to ascertain whether the Veteran's alleged stressor event actually occurred (in his presence) and whether he was in the "line of duty" when the alleged event occurred.  (The Veteran's service personnel records show a prolonged period of his being absent without leave (AWOL) and a period of excessive leave, suggesting the possibility that the alleged stressor event may have occurred while he was not in the "line of duty" (and therefore the resulting disability might not be subject to service connection)).

Furthermore, additional development of medical evidence is required (particularly if is determined that an alleged stressor event occurred, with the Veteran present, while he was in line of duty).  According to his November 2010 statement, in 1975 the Veteran received mental health treatment from Dr. Mitchell Jones at the Jefferson Parish Mental Health Clinic in Harvey, Louisiana.  Recognizing that the probability that such dated treatment records are available may be slight, the Board notes that they must nonetheless be sought, because if available they likely would contain pertinent information.  And if a stressor event during service is corroborated (or records received otherwise suggest a psychiatric disability may be related to service) an examination to secure a medical nexus opinion would be necessary.  

The case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development to corroborate the Veteran's alleged stressor event in service (including whether it occurred in his presence and whether it occurred while he was in line of duty).   The Veteran must cooperate with this development as necessary (e.g., if the AOJ seeks releases and/or more detailed information regarding the alleged stressor event, the Veteran must provide them).  The AOJ should then make a formal determination regarding whether there is credible corroborating evidence of the Veteran's alleged stressor event and whether he was in line of duty when it occurred.   He must be advised of such determination.

2.  The Veteran should be asked to identify (and provide authorizations for VA to secure records of) the providers of any (and all) private evaluations and/or treatment he has received for psychiatric complaints, specifically including Dr. Mitchell Jones at the Jefferson Parish Mental Health Clinic.  The AOJ should secure complete clinical records from all identified providers.  If any records sought are unavailable because they have been irretrievably lost or destroyed, it should be so noted for the record, with explanation, and the Veteran should be so notified.  The AOJ should specifically secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for psychiatric disability.

3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability.  The AOJ must advise the examiner of what (if any) alleged stressor event in service is corroborated by credible supporting evidence.  The Veteran's record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record, the examiner should:

(a)  Identify (by diagnosis) each psychiatric disability entity found.  Is it at least as likely as not (a 50% or better probability) that the Veteran has PTSD (in accordance with DSM-IV) related to an alleged stressor event in service (that is corroborated by credible supporting evidence)?  If not, the examiner should explain why the Veteran does not meet the criteria for such diagnosis.  

(b) Regarding any (and each) diagnosed psychiatric disability other than PTSD, the examiner should further opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service/an event therein.  

The examiner must explain the rationale for all opinions/conclusions.  

4.  The AOJ should then review the record and readjudicate the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

